                                           Case 5:17-cv-04000-BLF Document 54 Filed 11/02/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT
                                   9                                 NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JERRY MARTIN MIRANDA,
                                  11                                                   Case No. 17-04000 BLF (PR)
                                                           Plaintiff,
                                  12                                                   JUDGMENT
Northern District of California




                                                   v.
 United States District Court




                                  13

                                  14     R. K. SWIFT, et al.,
                                  15                      Defendants.
                                  16

                                  17

                                  18            The Court has granted Defendants’ motions to dismiss and dismissed all claims in
                                  19   this action. Judgment is entered accordingly.
                                  20            IT IS SO ORDERED.
                                  21   Dated: __November 2, 2020_______                 ________________________
                                                                                        BETH LABSON FREEMAN
                                  22
                                                                                        United States District Judge
                                  23

                                  24

                                  25   Judgment
                                       PRO-SE\BLF\CR.17\04000Miranda_judgment
                                  26

                                  27

                                  28
